Citation Nr: 0616585	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 5, 2000, 
for the grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1981 to November 1981.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision that granted service connection for 
paranoid schizophrenia and assigned a 100 percent rating, 
effective July 5, 2000.

In July 2004, the veteran testified before the undersigned at 
a videoconference hearing.  A transcript of this hearing is 
of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all five elements of a service connection claim 
(i.e., to include regarding degree of disability and 
effective date of disability). 

A review of the claims file reveals that the veteran has not 
been afforded notification regarding VCAA provisions in 
conjunction with her current earlier effective date claim on 
appeal.  (It is also noteworthy that the record is absent for 
VCAA notice regarding the underlying claim for service 
connection.)  A December 2003 statement of the case contains 
the full text of the regulation implementing the VCAA and of 
the regulation regarding the effective dates of awards.  
However, the information, while relevant, by itself does not 
satisfy the notice requirements.  Consequently, the notice 
deficiency must be corrected prior to the Board's 
adjudication of the claim.

In addition, the veteran testified during the July 2004 
videoconference hearing that she received psychiatric 
treatment at the Philadelphia VA Medical Center (VAMC) in 
1999 and 2000.  While some of these records have been 
associated with the veteran's claims file, it appears these 
records may be incomplete.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should specifically inform the 
veteran of the information and evidence 
needed for a claim for an earlier 
effective date prior to July 5, 2000, for 
service connection for paranoid 
schizophrenia, to ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA.  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (c) to submit relevant 
evidence in her possession.  The RO 
should provide the veteran notice 
regarding the effective dates of awards 
in accordance with the Court's guidance 
in Dingess/Hartman, supra. 

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record obtain any pertinent evidence 
identified but not provided by the 
veteran, to include any pertinent 
Philadelphia VAMC outpatient clinic 
records for the period from January 1999 
to June 2000.  If any pertinent evidence 
is unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and her representative so 
notified.

3.  When the above action has been 
completed, the claims file should be 
reviewed by the RO. The veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
claims file should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



